Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 10/24/2019.
Claims 26-47 are currently pending.
Claims 1-25 are canceled in a pre-exam amendment.
Claims 26-47 are newly added.
Claims 26-47 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  30 and 33-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the new frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
performed by the network node" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In claim 26, the measuring is performed by wireless devices from where it is obtained by the network node.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 26-31, 33-34, 36-39, 44-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Harri Lilja et al (US 6456847 B1) in view of Sergio Aguirre et al (US 20180132288 A1). 
Regarding claim 26, Lilja discloses a method for channel reconfiguration in a communications network (Lilja in Fig. 4a, teaches a communication network, wherein terminal equipment MS11 performs adjacent channel measurements and compares the signal strength to the signal strength of its own base station), the method being performed by a network node, the method comprising:
 obtaining received signal strength indicator (RSSI) measurements, the wireless devices being served by the network node at a current channel in a current frequency interval within a frequency band (Lilja teaches that Fig. 6a shows the measured signal strength of the terminal equipment's own base station BTS1, which is on frequency F3, and the signal strength of another base station BTS2, which is on frequency F4), the RSSI measurements triggering a need for the network node to perform channel reconfiguration (Lilja teaches in Col. 7, lines 50-55, that the measurement procedure can also be activated on the basis of a preset criterion. For example, …it can be concluded that there is interference, in which case the terminal equipments are activated to measure the adjacent channel interference); and 
 in Col. 7, lines 19-22, that after the base station BTS1 has received the handover request from the terminal equipment MS11, it activates a handover operation in order to change the connection of the terminal equipment to another frequency employed by the base station BTS1). 
Lilja fails to expressly disclose that the obtaining of the received signal strength indicator (RSSI) measurements from wireless devices is performed by a network node.
However, Aguirre in analogous art discloses the obtaining of the received signal strength indicator (RSSI) measurements from wireless devices is performed by a network node (Aguirre teaches in ¶ 0049, base station 220 may receive …received signal strength indicator (RSSI) measurement …from user device 210).
 Aguirre also teaches in ¶ 0023, lines 1-3, that the base station may select a channel to use to communicate. For example, the base station may select a channel with a higher rank or a higher score relative to another channel based on processing the received information.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja with the channel selection scheme taught in Aguirre. The motivation is to improve the data throughput of the network [Aguirre: ¶ 0013, lines 12-13].
Regarding claim 27, Lilja discloses a method, wherein the current channel is located at a current frequency, wherein the RSSI measurements from the wireless devices comprise RSSI measurements performed at the current frequency as well as at at least one further frequency, the at least one further frequency being located at a frequency offset to the current frequency (Lilja  that Fig. 6a shows the signal strength of the terminal equipment's own base station BTS1, which is on frequency F3, and the signal strength of another base station BTS2, which is on frequency F4). Examiner notes that Frequency F4 is located at an offset to frequency F3.
Regarding claim 28, Lilja discloses a method, wherein the channel reconfiguration is triggered when the RSSI measurements performed at the at least one further frequency indicate high interference (Lilja teaches in Col. 7, lines 50-55, that the measurement procedure can also be activated on the basis of a preset criterion. For example, …it can be concluded that there is interference, in which case the terminal equipments are activated to measure the adjacent channel interference).
Regarding claim 29, Lilja discloses all of the claimed subject matter with the exception that the channel reconfiguration is triggered when a difference between the RSSI measurements performed at the current frequency and the RSSI measurements performed at the at least one further frequency is smaller than a threshold value for at least a portion of the wireless devices.
However, Aguirre in analogous art discloses that the channel reconfiguration is triggered when a difference between the RSSI measurements performed at the current frequency and the RSSI measurements performed at the at least one further frequency is smaller than a threshold value for at least a portion of the wireless devices (Aguirre teaches in ¶ 0053, base station 220 may receive information related to a quantity of devices communicating via a channel, an RSSI value of the channel. An available channel may include a channel that has a threshold amount of traffic or a threshold RSSI value, is more available relative to other channels (e.g., based on having a lower RSSI value or a lower amount of traffic relative to the other channels). 

Regarding claim 30, Lilja discloses a method, wherein the new frequency is selected to be distanced to at least one of the at least one further frequency, as well as to the current frequency (Lilja teaches in Fig. 4b, that operator 2 is allocated a frequency range 402 comprising frequency bands F4, F5 and F6. The frequency bands are located such that F3 and F4 are adjacent frequency bands). Thus, when frequency F4 is selected as the new frequency, it will be distanced to at least one of the at least one further frequency (i.e., frequency F5), as well as to the current frequency (i.e., frequency F6).
Regarding claim 31, Lilja discloses that as the interference becomes stronger, there is a risk of the connection from the MS to BTS1 being disconnected (Lilja teaches in Col. 2, lines 1-2).
Lilja fails to expressly disclose that the channel reconfiguration is triggered when the RSSI measurements from at least a portion of all wireless devices from which RSSI measurements are received.
However, Aguirre in analogous art discloses that the channel reconfiguration is triggered when the RSSI measurements from at least a portion of all wireless devices from which RSSI measurements are received (Aguirre teaches in ¶ 0053, base station 220 may receive information related to a quantity of devices communicating via a channel, an RSSI value of the channel). 

Regarding claim 33, Lilja discloses all of the claimed subject matter with the exception that the RSSI measurements performed by the network node are performed prior to being triggered to perform channel reconfiguration.
However, Aguirre in analogous art discloses that the RSSI measurements performed by the network node are performed prior to being triggered to perform channel reconfiguration (Aguirre teaches in ¶ 0020, lines 7-9, that the base station may receive information based on performing a measurement [with no prior trigger disclosed]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja with the channel selection scheme taught in Aguirre. The motivation is to improve the data throughput of the network [Aguirre: ¶ 0013, lines 12-13].
Regarding claim 34, Lilja discloses all of the claimed subject matter with the exception that the RSSI measurements performed by the network node are performed in response to being triggered to perform channel reconfiguration.
However, Aguirre in analogous art discloses that the RSSI measurements performed by the network node are performed in response to being triggered to perform channel reconfiguration (Aguirre teaches in ¶ 0111, lines 4-7, that base station 220 may re-measure values (e.g., an RSSI value or an SINR value) associated with a channel and may add the when base station 220 determines that the measured value satisfies a threshold [i.e., trigger]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja with the channel selection scheme taught in Aguirre. The motivation is to improve the data throughput of the network [Aguirre: ¶ 0013, lines 12-13].
Regarding claim 36, Lilja discloses a method, further comprising: notifying the wireless devices of the new channel, in order to serve the wireless devices in the new channel (Lilja teaches in Col. 7, lines 19-23, that the base station BTS1 activates a handover operation in order to change the connection of the terminal equipment to another frequency employed by the base station BTS1).
Regarding claim 37, Lilja discloses a method, wherein the current channel is located at a current frequency in the current frequency interval and the new channel is located at a new frequency in the new frequency interval (Lilja teaches in Col. 2, lines 31-35, that the base stations utilizing frequency band groups that differ from one another and that are situated next to one another in the frequency range).
Regarding claim 38, Lilja discloses a method, wherein the new frequency interval is selected such that the new frequency is located outside the current frequency interval (Lilja teaches in Col. 7, lines 14-17, that possible frequencies are F2 and F1, which are not adjacent to the frequency range used by operator 2).
Regarding claim 39, Lilja discloses all of the claimed subject matter with the exception that the current frequency interval and the new frequency interval are part of an unlicensed frequency band.
 in ¶ 0083, lines 6-9, that a frequency spectrum may include one or more radio bands. For example, a frequency spectrum may include an unlicensed national information infrastructure (U-NII) radio band, such as a U-NII-1 radio band or a U-NII-3 radio band). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja with the unlicensed radio band taught in Aguirre. The motivation is to extend the network’s coverage.
Regarding claim 44-45 and 47, please refer to the rejection for claim 26, above.



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Harri Lilja et al (US 6456847 B1) in view of Sergio Aguirre et al (US 20180132288 A1) as applied to claim 26 above, and further in view of Eunsun Kim et al (US 20190342061 A1).
Regarding claim 32, Lilja and Aguirre disclose all of the claimed subject matter with the exception of a wireless device having a high UE category.
However, Kim in analogous art discloses a wireless device having a high UE category (Kim teaches in ¶ 0075, lines 3-6, that different UE groups may have different priorities and transmission power usable by each group may differ according to priority. For example, a UE group having a high priority may transmit a signal at higher power). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja and Aguirre with the spectrum .



Claims 35, 40-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Harri Lilja et al (US 6456847 B1) in view of Sergio Aguirre et al (US 20180132288 A1) as applied to claim 26, 45 above, and further in view of Mostafa Khoshnevisan et al (US 20170295578 A1).
Regarding claim 35, Lilja and Aguirre disclose all of the claimed subject matter with the exception of requesting, from a spectrum access system, SAS, access to use the new channel.
However, Khoshnevisan in analogous art discloses requesting, from a spectrum access system, SAS, access to use the new channel (Khoshnevisan teaches in ¶ 0075, lines 3-6, that the Federal Communications Commission has adopted rules to allow commercial shared use of 150 MHz of spectrum in the 3550-3700 MHz (3.5 GHz) band for licensed and unlicensed use of the 3.5 GHz band for a wide variety of services). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja and Aguirre with the spectrum sharing method taught in Khoshnevisan. The motivation is to meet the growth in mobile broadband traffic demand [Khoshnevisan: ¶ 0075, lines 1-2].
Regarding claim 40, Lilja and Aguirre disclose all of the claimed subject matter with the exception that the current frequency interval and the new frequency interval are selected to be located within the frequency band extending from 3550 MHz and 3700 MHz.
However, Khoshnevisan in analogous art discloses that the current frequency interval and the new frequency interval are selected to be located within the frequency band extending from 3550 MHz and 3700 MHz (Khoshnevisan teaches in ¶ 0075, lines 3-6, that the Federal Communications Commission has adopted rules to allow commercial shared use of 150 MHz of spectrum in the 3550-3700 MHz (3.5 GHz) band for licensed and unlicensed use of the 3.5 GHz band for a wide variety of services). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja and Aguirre with the spectrum sharing method taught in Khoshnevisan. The motivation is to meet the growth in mobile broadband traffic demand [Khoshnevisan: ¶ 0075, lines 1-2].
Regarding claim 41, Lilja and Aguirre disclose all of the claimed subject matter with the exception that the current frequency interval and the new frequency interval are selected to be located within a Citizens Broadband Radio Service (CBRS) 4Attorney Ref.: 1009-3719 / P51845 US1 frequency band.
However, Khoshnevisan in analogous art discloses that the current frequency interval and the new frequency interval are selected to be located within a Citizens Broadband Radio Service (CBRS) 4Attorney Ref.: 1009-3719 / P51845 US1 frequency band (Khoshnevisan teaches in ¶ 0076, lines 1-3, that Citizens Broadband Radio service (CBRS) is a tiered commercial radio service in 3.5 GHz in the U.S. A Spectrum Access System (SAS) may allocate channels within and across tiers). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja and Aguirre with the spectrum 
Regarding claim 42, Lilja and Aguirre disclose all of the claimed subject matter with the exception that one of the frequency band and the new frequency band is a Citizens Broadband Radio Service (CBRS) frequency band and the other of the frequency band and the new frequency band is a third generation partnership project (3GPP) frequency band.
However, Khoshnevisan in analogous art discloses that one of the frequency band and the new frequency band is a Citizens Broadband Radio Service (CBRS) frequency band (Khoshnevisan teaches in ¶ 0075, lines 3-6, that the Federal Communications Commission has adopted rules to allow commercial shared use of 150 MHz of spectrum in the 3550-3700 MHz (3.5 GHz) band for licensed and unlicensed use of the 3.5 GHz band for a wide variety of services) and the other of the frequency band and the new frequency band is a third generation partnership project (3GPP) frequency band (Khoshnevisan teaches in ¶ 0033, lines 1-3, that the techniques described herein may be used for various wireless communication networks such as …3GPP Long Term Evolution (LTE) and LTE-Advanced (LTE-A), in both frequency division duplex (FDD) and time division duplex (TDD)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja and Aguirre with the spectrum sharing method taught in Khoshnevisan. The motivation is to meet the growth in mobile broadband traffic demand [Khoshnevisan: ¶ 0075, lines 1-2].
Regarding claim 43, 46, Lilja and Aguirre disclose all of the claimed subject matter with the exception that the network node is a Citizens Broadband Radio Service Device (CBSD).
 in ¶ 0094, that the spectrum sharing system may comprise one or more Spectrum Access Servers (SASs) (e.g., an ASA Controller) which are the entities that accept requests for radio resources from one or more Citizens Broadband Radio Service Devices (CBSDs), resolve conflicts or over-constraints in those requests, and grant the use of resources to radio access services). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Lilja and Aguirre with the spectrum sharing method taught in Khoshnevisan. The motivation is to meet the growth in mobile broadband traffic demand [Khoshnevisan: ¶ 0075, lines 1-2].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feng et al (US 10440643 B2) pertains to a network equipment sends configuration information to a terminal equipment, to enable the terminal equipment to measure licensed frequency bands and unlicensed frequency bands according to the configuration information and determine a camping cell according to a result of measurement over the licensed frequency bands and the unlicensed frequency bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419